EXHIBIT 10.4

 



SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into this 17th
day of November, 2016 by and between Actuant Corporation (the “Corporation”),
and Andrew Lampereur, an individual (“Employee”) (collectively, the “Parties”).

RECITALS

WHEREAS, Employee is the Executive Vice President and Chief Financial Officer of
the Corporation; and

WHEREAS, Corporation and Employee desire to enter into this Agreement in
connection with Employee’s termination of employment.

NOW, THEREFORE, in consideration of the promises contained herein and for good
and valuable consideration, the sufficiency of which is acknowledged, the
Parties agree as follows:

AGREEMENT

1.               Recitals. The foregoing recitations are true, correct, and
incorporated herein.

2.               Separation of Employment. Employee will remain as Executive
Vice President and Chief Financial Officer until December 21, 2016 and will be
employed through and including January 31, 2017 (the “Separation Date”), subject
to the terms of this Agreement, on the same terms and conditions as he is
currently employed. Employee will receive the final paycheck for wages earned by
Employee through the Separation Date on the first payroll date after the
Separation Date occurs. This final paycheck will include payment for any accrued
but unused vacation in the amount of Nineteen Thousand Seven Hundred Forty and
00/100 Dollars ($19,740).

3.               Resignation of all Officer and Director Positions. Employee
resigns any and all officer and/or director positions Employee holds for the
Corporation and its subsidiaries effective on December 21, 2016, unless the
Corporation determines otherwise but in no event shall Employee hold any officer
or director positions subsequent to January 31, 2017. Employee shall willingly
cooperate with the Corporation’s reasonable requests to effectuate Employee’s
resignation including executing resignation letters, should additional
information and/or execution of documents be necessary or desirable.

4.               Severance Payments. The Corporation will pay Employee severance
for the fifty-two (52) week period following the Separation Date, at the weekly
gross rate of Nine Thousand Four Hundred Twenty-Three and 08/100 Dollars
($9,423.08) from which all applicable payroll taxes and withholdings will be
deducted (the “Severance Payment”). The Severance Payment will be paid to
Employee in biweekly installments in accordance with the Corporation’s usual
payroll practices, with the first payment to be made on the Corporation’s first
regular payroll date following the Separation Date. The Severance Payment will
be allocated to the fifty-two (52) week period following the Separation Date for
purposes of unemployment compensation. This Severance Payment is made in lieu of
any other agreement or policy which may convey any right to Employee to
severance pay, including any Corporation

 

 

 

severance policy. Employee shall have no right to any severance other than
outlined in this Agreement. The period during which the Severance Payment is
being paid is the “Severance Period”. The Parties agree that for purposes of
attributing the consideration provided herein, one-third of the Severance
Payments and the value of the vesting of the unvested equity awards as provided
herein are allocated to the releases set forth in Section 12 and the remaining
balance of the Severance Payments and the value of the vesting of the unvested
equity awards is allocated to the restrictive covenants set forth in Section 15.

5.               Equity Awards. The treatment of the Employee’s outstanding
equity awards shall be as follows:

(a)             Stock Options. All outstanding stock options held by Employee on
the Separation Date, including those granted in January 2017, shall become fully
vested as of the Separation Date and each stock option shall be exercisable
until the tenth anniversary of its date of grant.

(b)            Restricted Stock and Restricted Stock Units. All outstanding
shares of restricted stock and Restricted Stock Units (“RSU’s”) held by Employee
on the Separation Date, including those granted in January 2017, shall become
fully vested as of the Separation Date.

(c)             Performance Stock Units. All Performance Stock Units (“PSU’s”)
held by Employee will remain in force. Following completion of the performance
period applicable to each performance share award that remains in force,
Employee shall be issued the full number of shares of common stock that would
otherwise have been payable under such performance share award based on
achievement of the performance objectives as if Employee’s employment had not
been terminated.

For avoidance of doubt, the Corporation has agreed that it will grant to
Employee in January 2017 the stock options and restricted stock or RSU’s that it
has previously budgeted for Employee for the January 2017 grant.

6.               Supplemental Executive Retirement Plan; Deferred Compensation
Plan. No contributions will be made to the Corporation’s Supplemental Executive
Retirement Plan (“SERP”) and the Deferred Compensation Plan (“DCP”) for the
benefit of Employee after the Separation Date. Distributions to Employee from
the SERP and the DCP will be made in accordance with the terms thereof and any
elections that Employee has made thereunder. Employee will remain a participant
in the SERP and the DCP until all distributions owing to him thereunder have
been made to him. For the avoidance of doubt, any amounts held for Employee’s
benefit in the Deemed Interest Crediting Option (as defined in the DCP) shall
continue to accrue interest at the Deemed Interest Rate (as defined in the DCP)
until such amounts are distributed to Employee in accordance with the DCP terms
and his elections thereunder.

7.               Outplacement Services/Legal Fees. The Corporation will pay for
outplacement services from a provider of Employee’s choosing in an amount not to
exceed Forty Thousand and 00/100 Dollars ($40,000) (“Outplacement Cap”) for a
period of up to twelve (12) consecutive months following the Separation Date.
The Corporation’s payment for outplacement

- 2 -

 

 

shall terminate upon the earliest of the following dates: (a) the 12-month
anniversary of the Separation Date; (b) Employee accepts alternative employment
as a CFO; (c) Employee stops using the outplacement services for 60 consecutive
days; and (d) the Outplacement Cap is reached. In addition, the Corporation will
pay to the law firm that Employee has retained the reasonable legal fees and
disbursements incurred by Employee with respect to the negotiation and
documentation of this Agreement within thirty days of the presentation to the
Corporation of the lawyer’s invoice(s) for such services; provided that such
amount shall not exceed Fifteen Thousand and 00/100 Dollars ($15,000) in the
aggregate.

8.               Benefits

(a)             Group Health Insurance Benefits and COBRA Allowance. The
Corporation will continue to provide family medical, dental, and vision coverage
through the Separation Date. COBRA continuation for coverage under the
Corporation’s Medical/Dental/Vision Plans will become available for election by
Employee on the first day of the calendar month next following the Separation
Date. Employee will be offered COBRA continuation for the medical, dental and
vision coverage.

(b)            Should Employee elect COBRA coverage, Employee will continue to
be eligible for coverage under the group medical plans of Employer at active
employee rates (which coverage, for avoidance of doubt, shall run concurrent
with required COBRA coverage) during the Severance Period.

(c)             Employee understands that as part of the special benefits that
Employee will receive by the timely signing and not revoking the release
contained in this Agreement (and the Separation Date Release, as defined below),
the Corporation will pay the cost of COBRA coverage, in excess of Employee’s
monthly contribution, for the twelve (12) months following the Separation Date,
provided Employee continues to make timely payments in the amount of Employee’s
current contribution during the foregoing period. Thereafter, Employee shall be
responsible for paying the full cost of any continued coverage under COBRA.
Employee understands that the coverage contributions must be paid directly to
the COBRA Administrator and that contributions are not deducted from Severance
Payments.

9.               Other Benefits and Change in Control Agreement. Except as
provided herein, Employee’s eligibility for coverage under the retirement and
benefit plans of the Corporation, as may be applicable, will end on the
Separation Date. Notwithstanding the foregoing, Employee will qualify for
continued financial planning and executive physicals during the Severance Period
as if he had remained an officer of the Corporation. More specifically, Employee
is not eligible to participate in any Corporation bonus plan; provided that
Employee shall be entitled to a transition completion bonus payment of
Eighty-Five Thousand Seven Hundred Fifty and 00/100 Dollars ($85,750) payable on
the first payroll date following the Separation Date. To the extent provided for
under the terms of certain benefit plans, Employee’s benefits may continue until
the end of the month during which Employee’s employment terminates, or longer,
depending on Employee’s eligibility to continue such benefits at Employee’s own
expense pursuant to applicable federal and state law or the terms of any
insurance policies associated with such benefit plans. Notwithstanding the
foregoing, nothing in this Agreement shall reduce or eliminate vested rights or
benefits under any retirement plan (qualified or nonqualified), medical

- 3 -

 

 

plan or any other employee welfare benefit plan. Employee shall continue to be
eligible for the Change in Control benefits under the Change in Control
Agreement for Andrew G. Lampereur dated April 26, 2012 (the “CIC Agreement”)
should the Corporation experience a Change in Control within six (6) months
after the Separation Date, provided any and all requirements under that CIC
Agreement are met, except all payments and other benefits paid by the
Corporation pursuant to this Agreement shall be offset against any payments and
benefits that may become due under the CIC Agreement. Any other change in
control agreements to which Employee may be a party with the Corporation are
hereby terminated.

10.            Stock Transactions. Employee agrees that as a former executive of
the Corporation, he may be subject to insider trading restrictions and
guidelines for six (6) months following the Separation Date, including 401(k)
transactions, sales of stock, and transactions with regard to stock options.
During this period, all stock transactions must be approved by the Executive
Vice President and Chief Financial Officer.

11.            Compliance with Section 409A. The Severance Payment is intended
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury Regulation §1.409A-1(b)(4), and for such
purposes, each installment of the Severance Payment or any other installment
payment to Employee under this Agreement shall be considered a separate payment.
The treatment of equity awards under subsections (a) and (b) of Section 5 of
this Agreement is intended to be exempt from Section 409A. Notwithstanding any
other provisions of this Agreement to the contrary and to the extent applicable,
it is intended that this Agreement be exempt from or otherwise comply with the
requirements of Section 409A, and this Agreement shall be interpreted, construed
and administered in accordance with this intent, so as to avoid the imposition
of fines, penalties, taxes or other monetary consequences on Employee pursuant
to Section 409A. However, the Corporation shall not have any liability to
Employee, Employee’s beneficiaries or otherwise if this Agreement or any amounts
paid or payable hereunder are subject to the additional tax and penalties under
Section 409A. The parties agree that if any payment, distribution or other
benefit under this Agreement fails to satisfy the requirements of Section 409A
and an amendment would be effective for purposes of Section 409A in order to
avoid any fines, penalties, taxes or other monetary consequences, they will
agree to an amendment to comply with Section 409A so long as it does not
increase the liability of the Corporation under this Agreement. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 1.409A-1(h) of the Treasury Regulations promulgated under
Section 409A. Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of Employee’s termination during a period in
which he is a Specified Employee (as defined below), then the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Employee’s termination of employment will
be accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s

- 4 -

 

 

termination of employment, whereupon the accumulated amount will be paid or
distributed to Employee and the normal payment or distribution schedule for any
remaining payments or distributions will resume. For purposes of this Agreement,
the term “Specified Employee” has the meaning of “specified employee,” as such
term in Section 409A of the Code and the final regulations thereunder.

12.            General Release by Employee. Employee, for himself, his
successors, administrators, heirs, and assigns, hereby releases the Corporation,
all of its related and affiliated entities, and all of their respective current
and former officers, directors, shareholders, managers, employees, attorneys,
agents, successors, heirs, assigns, and insurers (“Released Parties”) from any
and all claims for sums of money, accounts, claims for attorneys’ fees, costs or
expenses, causes of action, demands, damages, obligations, promises, agreements,
controversies, suits, rights, losses, debts, or liabilities arising out of his
employment by or separation of employment from, the Corporation (“Claims”),
whether known or unknown, which Employee has, had, or might have been able to
assert or make based on any action, omission, or conduct of any kind on the part
of the Released Parties from the beginning of time up to Employee’s execution of
this Agreement.

Without limiting the generality of the foregoing, this Release specifically
applies to:

(a)Any and all Claims for wrongful discharge, misrepresentation, defamation,
fraudulent concealment, negligent supervision, negligent or intentional
infliction of emotional distress, tortious interference with contractual
relations, restitution, payment of monies such as wages, vacation pay, and other
paid time, payment of attorneys’ fees or costs, outrageous behavior, breach of
express or implied contract, promissory estoppel, breach of fiduciary duty,
violation of corporate bylaws or corporate governance documents, violation of
statute, breach of the implied duty of good faith, or under any other theory of
recovery; and

(b)Any and all Claims under or pursuant to the Americans with Disabilities Act,
the Age Discrimination in Employment Act (which protects persons 40 and over
against age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Genetic Information Nondiscrimination Act of 2008, the Family and
Medical Leave Act, the Equal Pay Act, the Reconstruction Era Civil Rights Acts,
United States Executive Orders 11246 and 11375, 42 U.S.C. § 1981, as amended,
and § 1985, the Occupational Safety and Health Act, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Fair Labor Standards Act, federal, state, or local wage payment
laws, federal, state, or local whistleblower laws, federal, state, or local
family and/or medical leave laws, or any other federal, state, or local law,
statute, ordinance, rule, regulation, or executive order relating to employment
and/or discrimination in employment, and/or any Claims to attorneys’ fees or
costs thereunder.

- 5 -

 

 

 

Further, Employee confirms that, as of the date of this Agreement, Employee has
not suffered any on-the-job or work-related accident, injury, occupational
disease, or disability, whether temporary, permanent, partial, or total.

In addition to the above release, Employee promises not to sue any Released
Party in court. This is different from the general release above. Besides
releasing claims covered by that general release, Employee agrees never to sue
Released Parties for any reason covered by that release. Despite this promise
not to sue however, Employee may file suit to enforce this Agreement or to
challenge its validity under the ADEA. If Employee sues any Released Party in
violation of this Agreement, Employee will be required to pay Released Parties’
reasonable attorneys’ fees and other litigation costs incurred in defending such
claims.

Employee agrees to execute an additional, separate release in the form set forth
in this Section 12 and in Section 13 dated as of the Separation Date (the
“Separation Date Release”), and Employee acknowledges and agrees that amounts
payable under Sections 4, 5, 6, 7, 8 (subsidized COBRA benefits only) and 9
(Change in Control benefits only) are conditioned upon the execution (and
non-revocation) of the Separation Date Release.

This Section 12 and the Separation Date Release are each essential and material
to this Agreement and without such general releases, no agreement would have
been reached by the Parties.

Notwithstanding the foregoing or anything else in this Agreement, this Agreement
shall not preclude Employee from filing a complaint or charge with any
governmental agency, or from participating in an investigation by a governmental
agency, or from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration,
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General. Employee does not need to notify the Corporation
prior to making any such reports or disclosures or participating in an
investigation. Employee does give up, however, rights to any money or other
individual relief based on any agency or judicial decision, except that Employee
may receive bounty money properly awarded by the Securities and Exchange
Commission or under other whistleblower statutes. This Agreement also does not
waive or release (i) any claims that Employee might have that arise after
Employee’s execution of this Agreement; (ii) obligations owed to Employee under
this Agreement or subject to the terms set forth herein, under any qualified or
nonqualified retirement, equity and welfare benefit plans of the Corporation and
the CIC Agreement; (iii) subject to the terms set forth herein, any rights
Employee may have to compensation accrued prior to the Separation Date; (iv) any
rights which cannot be waived as a matter of law; or (v) any rights or claims
for indemnification or advancement of expenses Employee may have under
applicable laws, under the Articles of Incorporation or Bylaws of the
Corporation, under any applicable insurance policy that the Corporation may
maintain, or under any other agreement Employee may have with the Corporation
relating to his service as a director and/or officer (as such terms are defined
in the Corporation’s Bylaws as in effect or the date hereof) or employee,
including the Indemnification Agreement between Employee and the Corporation.

- 6 -

 

 

 

13.            No Pending Claim/Release Condition. As of the date of this
Agreement, Employee has no work-related current charge, complaint, grievance or
other proceeding pending against the Released Parties before any local, state or
federal agency or court. As of the date of this Agreement, the Released Parties
have no known work-related current charge, complaint, grievance or other
proceeding pending against Employee before any local, state or federal agency or
court. Employee agrees that no one has interfered with Employee’s ability to
report any violation of law by Corporation. Employee’s right to payment of the
amounts and receipt of benefits due under Sections 4, 5, 7, 8 (subsidized COBRA
benefits only) and 9 (Change in Control benefits only) of this Agreement shall
be subject to and contingent upon execution and non-revocation of this Agreement
(with respect to payments prior to the Separation Date) and execution and
non-revocation of the Separation Date Release (with respect to payments on or
after the Separation Date), each in accordance with Section 31 (the “Release
Condition”). For the avoidance of doubt, in no event shall any amount ever be
payable under Sections 4, 5, 6, 7, 8 (subsidized COBRA benefits only) and 9
(Change in Control benefits only) if, either (A) Employee has not executed this
Agreement or the Separation Date Release (as applicable), or (B) this Agreement
or the Separation Date Release (as applicable), has not become irrevocable (the
“30-day Release Condition Period”). Payments that would be payable during the
30-day Release Condition Period, but for the application of the previous two
sentences, shall instead be paid in the first payroll period following the
Separation Date (as long as the requirements of the previous two sentences have
been met). Notwithstanding the foregoing, in the event that the 30-day Release
Condition Period spans two calendar years, then regardless of the date on which
Employee satisfies the Release Condition, all payments or benefits that would
otherwise be due under Sections 4, 5, 6, 7, 8 (subsidized COBRA benefits only)
and 9 (Change in Control benefits only) of this Agreement shall not be paid or
commence, as applicable, until the first day of the second calendar year
encompassing the 30-day Release Condition Period. The Corporation may deduct all
applicable payroll taxes and withholdings from any payments under this
Agreement.

14.            Transition Assistance During Severance Period. During the
Severance Period, Employee will provide reasonable cooperation and assistance
with transitional issues and consulting services as shall reasonably be
requested by the CEO or CFO of the Corporation, provided that no more than
thirty (30) hours per month shall be required of Employee for the first three
months of the Severance Period (including for this purpose any services provided
under Section 21 of this Agreement) and thereafter no more than ten (10) hours
per month shall be required of Employee for the balance of the Severance Period
(and no more than 30 hours per month including any services provided under
Section 21 of this Agreement). Notwithstanding the foregoing, such services
shall be provided (i) during normal business hours or at such other times as
Employee agrees, taking into account any work obligations he has, (ii) upon
reasonable advance notice to Employee, (iii) in such manner as Employee and the
CEO or CFO mutually agree, which shall include providing such services by email
or telephone. These services shall be provided without additional payment to
Employee beyond the Severance Payment and other benefits outlined in this
Agreement, except for reimbursement of pre-approved (in writing) reasonable
expenses, if any, in accordance with the Corporation’s expense reimbursement
policies and practices.

15.            Restrictive Covenants. As a member of the Corporation’s executive
leadership, during Employee’s employment with the Corporation, Employee had
access to and in-depth

- 7 -

 

 

knowledge of Confidential Information regarding the Corporation and its
affiliates, including about customers, strategy, product development, finances
and business plans.

(a)             Definitions: For the purposes of this Agreement, the following
definitions shall apply:

(i)              “Competing Company” means the following companies: GKN
Walterscheid GmbH, Comer Industries, Bondioli, SPX FLOW, Inc., Snap-On
Incorporated, HyTorc, a division of UNEX Corporation, Weber, Hoerbiger, Team
Industries, Intermoor and JDR. Notwithstanding the foregoing, Employee shall not
be in default of his obligations under this Section 16 if one of the enumerated
companies is acquired by a public company subsequent to the time when Employee
commences employment by such public company or serving on the Board of Directors
of such public company.

The aforementioned list of Competing Companies was discussed and negotiated
between the parties and agreed to be competitors of the Corporation.

(ii)            “Confidential Information” means information (to the extent it
is not a Trade Secret), whether oral, written, recorded, magnetically or
electronically or otherwise stored, and whether originated by the Employee or
otherwise coming into the possession or knowledge of the Employee, which is
possessed by or developed for the Corporation which relates to the Corporation’s
existing or potential business, which information is not reasonably
ascertainable by the Corporation’s competitors or by the general public through
lawful means, and which information the Corporation treats as confidential,
including information regarding the Corporation’s business affairs, plans,
strategies, products, designs, finances, computer programs, research, customers,
purchasing, marketing, and other information

(iii)          “Key Employee” means any person who at the Separation Date is
employed or engaged by Corporation in a finance, tax, IT or legal function, and
with whom Employee has had material contact in the course of employment during
the twelve (12) months immediately preceding the Separation Date.

(iv)          “Key Services” means services of the type performed by a
Management Employee, Key Employee or Supervised Employee for the Corporation
during the twelve (12) months preceding the Separation Date, but shall not
include clerical, menial, or manual labor.

(v)            “Management Employee” means any person who at the Separation Date
is employed or engaged by Corporation, and with whom Employee has had material
contact in the course of employment during the twelve (12) months immediately
preceding the Separation Date, and such person is a manager, officer, director,
or executive of Corporation.

(vi)          “Supervised Employee” means any person who at the Separation Date
is employed or engaged by Corporation, and with whom Employee has had material
contact in the course of employment during the twelve (12) months immediately
preceding the Separation Date, and such person was directly managed by or
reported to Employee during the last 12 months prior to the Separation Date.

- 8 -

 

 

 

(vii)        “Third Party Confidential Information” means information received
by the Corporation from others that Corporation has an obligation to treat as
confidential.

(viii)      “Trade Secret” means a Trade Secret as that term is defined under
Wisconsin law.

(ix)          “Restricted Territory” means states, provinces or territories
within the United States or other countries in which the Corporation:

(1)            provided products or services; or

(2)            sold or solicited the sale of products or services.

Notwithstanding the above, the term “Restricted Territory” is limited to states,
provinces or territories within the United States or other countries in which
the Corporation sold or provided in excess of $100,000 worth of products or
services in the twelve-month period immediately preceding the end of Employee’s
employment with Corporation.

(b)            Limited Territorial Restriction - Executive and Management
Activities. For twelve (12) months following the Separation Date, Employee shall
not perform services of the type Employee performed for the Corporation during
the twelve-month period immediately preceding the end of Employee’s employment
with the Corporation for a Competing Company.

(c)             Non-solicitation of Employees.

(i)              Non-solicitation of Management Employees. For twelve (12)
months following the Separation Date, Employee shall not, without the prior
written consent of Corporation, encourage, cause, or solicit, or assist others
in encouraging, causing, or soliciting, a Management Employee to terminate their
employment with Corporation to provide Key Services in competition with the
Corporation unless such Management Employee has already been terminated by the
Corporation.

(ii)            Non-solicitation of Key Employees. For twelve (12) months
following the Separation Date, Employee shall not, without the prior written
consent of Corporation, encourage, cause, or solicit, or assist others in
encouraging, causing, or soliciting, a Key Employee to terminate their
employment with Corporation to provide Key Services in competition with
Corporation, unless such Key Employee has already been terminated by the
Corporation.

(iii)          Non-solicitation of Supervised Employees. For twelve (12) months
following the Separation Date, Employee shall not, without the prior written
consent of Corporation, encourage, cause, or solicit, or assist others in
encouraging, causing, or soliciting, a Supervised Employee to terminate their
employment with Corporation to provide Key Services in competition with
Corporation, unless such Supervised Employee has already been terminated by the
Corporation.

- 9 -

 

 

 

(iv)          Nothing in this Section 15(c) shall prohibit Employee from being
an employment reference for any Management Employee, Key Employee or Supervised
Employee even if such reference is used to gain competitive employment.

(d)            Obligation Not to Disclose Trade Secrets. Prior to and after the
Separation Date, Employee shall not use or disclose the Corporation’s Trade
Secrets so long as they remain Trade Secrets. Nothing in this Agreement shall
limit either Employee’s statutory and other duties not to use or disclose the
Corporation’s Trade Secrets, or the Corporation’s remedies in the event Employee
uses or discloses the Corporation’s Trade Secrets.

(e)             Obligations Not to Disclose or Use Confidential Information.
During the two (2) year period commencing at the Separation Date, Employee will
not use or disclose any Confidential Information, whether such Confidential
Information is in Employee’s memory or it is set forth electronically, in
writing or other form. This prohibition does not prohibit Employee’s disclosure
of information after it ceases to meet the definition of “Confidential
Information,” or Employee’s use of general skills and know-how acquired during
and prior to employment by the Corporation, as long as such use does not involve
the use or disclosure of Confidential Information; nor does this prohibition
restrict Employee from providing prospective employers with an employment
history or description of Employee’s duties with the Corporation, so long as
Employee does not use or disclose Confidential Information. Notwithstanding the
foregoing, if Employee learns information in the course of employment with the
Corporation which is subject to a law governing confidentiality or
non-disclosure, Employee shall keep such information confidential at least for
so long as required by law. Nothing in this release shall be construed to
prevent Employee from communicating with any United States government agency
regarding matters within the agency’s jurisdiction.

16.            Return of Property. No later than 5:00 p.m. on the Separation
Date, Employee shall provide to Gene Skogg, Executive Vice President Human
Resources, any and all originals and copies in Employee’s possession, custody,
or control of any and all Corporation property, including but not limited to
keys, key cards, files and records, documents, electronically stored information
or writings, software, computer hardware, printers, wireless hand-held devices,
phones, identification cards, credit cards, and any material of any kind that
contain confidential information of the Corporation or its customers or clients
(“Company Property”). Employee shall not make, retain, or transfer to any third
party any copies of Company Property. Should Employee inadvertently retain and
later realize that Employee has retained any such Corporation Property, Employee
shall notify and return such Corporation Property to the Corporation within two
(2) calendar days of Employee’s discovery. Notwithstanding the foregoing,
Employee may retain his Employer-issued laptop, cell phone and cell phone number
provided Employee first delivers his laptop and cell phone to Sagar Murthy for
the removal of all Corporation data, but the preservation of all personal data.
No later than five (5) business days after the Separation Date, the Corporation
will complete, execute and deliver to the cell phone service provider such
documents as may be required to effect the transfer of the cell phone service,
cell phone and cell phone number to Employee.

17.            No Admission. This Agreement is entered into for the sole purpose
of concluding all matters between Employee and the Corporation based upon
defined rights and obligations. Neither this Agreement nor its contents is an
admission of any liability by the

- 10 -

 

 

Corporation, or any of the Released Parties. Any such liability is expressly and
vigorously denied.

18.            No Other Compensation. Employee is not owed nor shall Employee
accrue or be entitled to receive any other wages, salary, benefits, bonuses,
incentives, fees, stock options. commissions or any other form of benefits,
compensation or remuneration of any kind from the Corporation and/or the
Released Parties, except as set forth in this Agreement.

19.            Confidentiality. Unless required or protected by law, or pursuant
to a lawfully issued subpoena, Employee may not and will not disclose to nor
discuss with any person other than Employee’s spouse, accountant, or
attorney(s), any person any information regarding the negotiation of this
Agreement. Employee shall advise Employee’s spouse, accountant, or attorney(s)
of Employee’s obligations under this Section at the time any disclosure is made.
Disclosure of the negotiation by Employee’s spouse, accountant or attorney(s)
shall be deemed to be disclosure by Employee for purposes of this Section.

20.            Non-Disparagement. Employee shall not publish or utter, whether
in writing or orally, any disparaging statements about the character,
competence, integrity, or business practices of the Corporation, its officers,
directors, managers, supervisors, employees, or agents. Nothing in this
Agreement, however, shall prevent Employee from providing truthful testimony as
required by law or from engaging in any activities protected by law. Nothing in
this release shall be construed to prevent Employee from communicating with any
United States government agency regarding matters that are within the agency’s
jurisdiction. Corporation agrees that no officer or director of Corporation will
publish or utter, whether in writing or orally, any disparaging statements about
the character, competence, integrity or business practices of Employee, unless
compelled to do so as part of the judicial process as part of any litigation
between the parties related to this Agreement.

21.            Litigation Cooperation/Other Corporate Support. Upon reasonable
notice by the Corporation and subject to Employee’s reasonable availability,
Employee will cooperate with Corporation with respect to any litigation or other
matter related to Employee’s employment with Corporation and will provide all
reasonable assistance requested by the Corporation in connection therewith,
including but not limited to participation in meetings, depositions, conference
calls, trial testimony, and consultation with outside counsel. Such assistance
will not exceed more than 30 hours per month during the first three months of
the Severance Period (including for this purpose any services provided under
Section 14 of this Agreement). If additional assistance is required in excess of
10 hours per month during the last 9 months of the Severance Period (including
for this purpose any services provided under Section 14 of this Agreement), or
in excess of 1 hour per month thereafter, Employee will be paid $235 per hour
for such assistance as well as being reimbursed for all his reasonable
out-of-pocket expenses, including reasonable attorneys’ fees and costs and
travel expenses. Notwithstanding the foregoing, such assistance shall be
provided (i) during normal business hours or at such other times as Employee
agrees, taking into account any work obligations he has, (ii) upon reasonable
advance notice to Employee, (iii) in such manner as the interested parties
mutually agree, which shall include providing such services by email or
telephone. Employee may not and will not discuss with anyone outside the
Corporation any confidential information regarding the litigation or the subject
matter thereof or related thereto without prior consultation with and approval
of

- 11 -

 

 

the Corporation. Nothing in this Agreement, however, shall prevent Employee from
providing truthful testimony as required by law or from engaging in any
activities protected by law.

22.            Post-Employment References. Employee will direct prospective
employers seeking information concerning Employee’s employment with the
Corporation to send their inquiries, in writing, to the attention of Gene Skogg,
Executive Vice President Human Resources, N86 W12500 Westbrook Crossing,
Menomonee Falls, WI 53051. The Corporation will respond only to written
inquiries and, in accordance with its policy, will limit its response to
Employee’s dates of employment and last position held.

23.            Forum Selection. Any dispute between the Parties arising out of
or related to this Agreement shall be heard only by the Circuit Court of
Waukesha County, Wisconsin, or by the United States District Court for the
Eastern District of Wisconsin; and the Parties hereby consent to the Circuit
Court of Waukesha County, Wisconsin, or the United States District Court for the
Eastern District of Wisconsin, as the exclusive venues for resolving any such
disputes.

24.            Applicable Law. Except to the extent governed by federal law,
this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin, without regard to its conflict of laws
provisions.

25.            Severability. The provisions of this Agreement are severable. If
any provision is adjudged void, unenforceable, or contrary to law, it is the
intention of the parties that such provision shall not thereby be terminated,
but shall be deemed amended to the extent required to render it valid and
enforceable, such amendment to apply only in the jurisdiction of the court which
has made such adjudication. The balance of the Agreement nonetheless will remain
in full force and effect.

26.            Complete Agreement. This Agreement, any applicable qualified or
nonqualified retirement plans, welfare benefit plans, compensation plans or
policies and equity plans or award documents, and the CIC Agreement constitute
the entire agreement between the parties. Any and all prior or contemporaneous
agreements or understandings that are not embodied in this Agreement, in any
applicable qualified or nonqualified retirement plans, welfare benefit plans,
compensation plans or policies and equity plans or award documents are of no
force or effect. Moreover, the terms of this Agreement may not be modified,
except by written agreement signed by both Parties. The restrictive covenants
set forth in Section 15(a) and (b) supercede any other non-compete agreements or
non-competition covenants to which Employee is bound other than with respect to
the CIC Agreement.

27.            Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which
together shall constitute one and the same instrument. The Parties further agree
that facsimile or .pdf signatures shall be treated as originals.

28.            Acknowledgments. The Parties to this Agreement, and each of them,
represent that no promise, inducement, or agreement not herein expressed has
been made regarding the Agreement; that in executing this Agreement, they have
had the opportunity to consult with receive advice from an attorney; that they
have executed this Agreement freely and voluntarily,

- 12 -

 

 

with full knowledge of all material facts after independent investigation and
without fraud, duress, or undue influence of any kind or nature whatsoever, and
that they have read the Agreement and fully understand each and every provision
contained therein.

29.            Binding Agreement. This Agreement and each provision hereof shall
be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, executors, successors, and assigns.

30.            Section Headings. The section headings in the Agreement are
solely for convenience of reference and shall not in any way affect the
interpretation of this Agreement.

31.            Additional Acknowledgements by Employee. Employee further
acknowledges that:

(a)             Employee is receiving the Severance Payment and other benefits
in exchange for Employee’s execution of this Agreement, which Employee would not
otherwise be entitled to receive.

(b)            Employee is hereby advised to consult with an attorney prior to
signing this Agreement.

(c)             Employee has twenty-one (21) days in which to consider whether
to sign this Agreement.

(d)            After Employee signs this Agreement, Employee shall have seven
(7) days in which to revoke acceptance of this Agreement by delivering written
notice to Gene Skogg, Executive Vice President Human Resources Actuant
Corporation, N86 W12500 Westbrook Crossing, Menomonee Falls, WI 53051.

(e)             This Agreement is not enforceable and effective, and no payments
will be made hereunder, until the seven (7) day revocation period has expired
without revocation by Employee.

32.            Representations by Corporation. The Corporation represents and
warrants that it has the corporate authority, whether pursuant to its Articles
of Incorporation or Bylaws, or by action of its Board of Directors, Compensation
Committee or Committee that administers its equity plans, to enter into this
Agreement and to fulfill its obligations hereunder to Employee. The Corporation
further represents and warrants that the officer signing this Agreement on
behalf of the Corporation has the corporate authority to do so.

33.            Press Release. Attached hereto is the press release that the
parties have agreed to in connection with this Severance Agreement and the
termination of Employee’s employment with the Corporation. All communications to
third parties by the Corporation or the Employee will be consistent with this
press release, or as otherwise agreed by the parties or as required by law or
regulation.

[Remainder of page is intentionally blank; signatures of parties are on the
immediately subsequent page.]

 

- 13 -


 




IN WITNESS WHEREOF, the undersigned have executed this Agreement as an
acceptance of its terms.

/s/ Andrew G. Lampereur

DATE: November 17, 2016 ANDREW G. LAMPEREUR               ACTUANT CORPORATION  
    By:

/s/ Eugene E. Skogg

DATE: November 17, 2016   Eugene E. Skogg, Executive Vice President - Human
Resources      

 

 

 

- 14 -

